                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

JOYCE MARIE MOORE, ET AL.                                     CIVIL ACTION

VERSUS                                                        NO. 65-15556

TANGIPAHOA PARISH SCHOOL BOARD                                SECTION "B"(1)


                              ORDER AND REASONS

      Defendant Tangipahoa Parish School Board (the “Board”) filed

a   “Motion   for   Unconditional     Unitary    Status      and    Judgment   of

Dismissal as to Staff Assignment and/or Alternatively, Motion for

Relief from Staff Hiring Procedures.” Rec. Doc. 1568. Plaintiffs

did not file an opposition. For the reasons discussed below,

      IT IS ORDERED that the motion is DENIED without prejudice to

reurge in six (6) months provided there are no compliance issues

during that time.

              FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      The Board filed its original motion for unitary status in the

area of staff assignment on March 13, 2015. Rec. Doc. 1241. On

June 22, 2015, this Court determined that the Board materially

complied   with     pertinent    consent   decrees     and   met     established

desegregation standards. Rec. Doc. 1278 at 3. We found that the

Board had “progressively worked in good faith to attain the 40-60

diversity goal set forth in Rec. Doc. No. 866 with respect to staff

assignments for a three year period in that area.” Id. (citations

and   footnote    omitted).     Accordingly,    this   Court       provisionally

                                      1
granted the motion, subject to compliance reviews during the

ensuing twelve months. Id. This Court further provided that we

would consider an unconditional grant of unitary status “if no

major   compliance     issues      ar[o]se      during   the   applicable      review

period.” Id. at 4 (citations omitted).

      On June 28, 2016, the Board filed its second motion for an

unconditional grant of unitary status. Rec. Doc. 1410. The Court

ordered the Board to submit supplemental briefing regarding staff

assignment complaints filed during the one-year review period, and

the Board timely complied with that request. Rec. Docs. 1419, 1422.

On   August   30,    2016    the   Court       entered   an    Order    and   Reasons

dismissing    the     Board’s      motion       for   unitary        status   without

prejudice.    Rec.    Doc.   1425.    We       recognized     that    administrative

personnel were not assigned in a manner that tended to show that

any school was intended only for black or white students, and that

the Board met this Court’s diversity goal from 2013 through 2016.

Id. at 5 (citing Rec. Docs. 1410-1, 1412-5, 1412-6), Id. at 6

(citing Rec. Doc. 1410-6). Further, the Board produced evidence

that its personnel policies supported non-discriminatory hiring

practices and that there was a system for filing discrimination

complaints. Id. at 6-7 (citing Rec. Doc. 1410-2). However, the

Court remained concerned about whether complaints filed within the

twelve-month provisional review period revealed any substantial

violations of this Court’s desegregation orders. Rec. Doc. 1425 at

                                           2
7. Supplemental information provided by the Board did not eliminate

these concerns because the Board failed to submit documentation to

support its claim that three as yet unresolved grievances would

result in findings of no violation. Id. The Court was unwilling to

grant unitary status without such supporting documentation and

dismissed the motion without prejudice, further stating that any

subsequent    motion    for    unconditional     unitary       status   needed   to

include supportive factual documentation. Id. at 9-10.

      On February 17, 2017, the Board filed a third motion for

unconditional unitary status, arguing that the three previously

unresolved grievances had been decided in its favor or decisions

in its favor were supported by proper documentation. Rec. Doc.

1450. Although plaintiffs did not file an opposition to the motion,

they did file an objection to the CCO’s recommendation concerning

a   grievance   filed     by   Mildred   Johnson    and    a    separate   motion

requesting relief from the Board’s interim appointment procedures.

Rec. Docs. 1463, 1464. On July 21, 2017 the Court issued an Order

and Reasons dismissing without prejudice the Board’s third motion

for unitary status. Rec. Doc. 1471. The Court found that the Board

had shown compliance in two of the three grievances filed during

the twelve-month review period, but the third complaint, filed by

C.S., suggested a major compliance issue. Id. at 12. Additionally,

the   Court   overruled    plaintiffs’       objection    regarding     Johnson’s

application and affirmed the CCO’s recommendation. Id. at 22. The

                                         3
Court further ordered the parties to submit supplemental briefing

to the CCO to help the CCO and ultimately the Court determine

whether the Board’s use of interim staff appointments violates

applicable     laws   and   orders    in       the   area    of    staff   assignment,

including the provisional grant of unitary status. Id. at 24-25.

       In his 2016-2017 report, the CCO discussed the Board’s use of

interim appointments stating that it was not an optimal approach,

but he believed there were limited circumstances that warranted

interim placements. Rec. Doc. 1484 at 23-24. However, the CCO also

expressed concern that the Board appeared to have adopted a broad

view    of   when   the   interim    process         may    be    used   that   was   not

authorized by the Court’s staff hiring order. Id. The CCO also

identified a problem with advertising one instead of multiple

positions when multiple positions are actually available, which

may    serve   to   suppress   the   potential         pool      of   qualified   black

applicants. Id. at 33. Because the CCO’s investigation was ongoing,

the Court ordered the CCO to file updated findings by the end of

March 2018. Rec. Doc. 1510. The CCO then timely filed an updated

report on the Board’s use of interim appointments, concluding that

while no single instance of interim hiring represented a compliance

issue, the unfettered use of such appointments seemed to frustrate

the intention of the staff hiring order. Rec. Doc. 1525 at 4-10.

The CCO recommended ordering the parties, CCO, and CDIO to meet

and develop a procedure for interim hiring. Id. at 15. The CCO

                                           4
also faulted the Board for hiring multiple assistant principals at

schools where it had only advertised one available position. Id.

at 110-11. After reviewing the CCO’s recommendation and the Board’s

objections, the parties, CCO, and CDIO were directed to develop a

proposed     framework   for   interim     appointments      and    offer    a

recommendation to the Court. Rec. Doc. 1544 at 19. Furthermore,

while agreeing with the CCO that the Board should have advertised

every open position when there were multiple available positions,

we found that the Board’s error in failing to do so was made in

good faith and minimally excusable in this limited instance. Id.

at 22-23. The Board was warned that future claims of good faith

error may not be similarly favorably viewed. Id. Consistent with

aforementioned directives, the CCO submitted a proposed framework

for   interim   staff    appointments,     which   was    adopted    without

objection on August 22, 2018. Docs. 1548, 1549.

      Four months later December 28, 2018 the Board filed the

instant fourth motion for unconditional unitary status. It claimed

the absence of a major violation of consent decrees and court

orders entitled full termination of judicial supervision in the

area of staff assignment. Rec. Doc. 1568. In the alternative, the

Board moves to terminate the hiring procedures relative to staff

assignment, claiming existence of clear and convincing evidence of

material   compliance.   Id.   at   4.   Plaintiffs   have   not    filed   an

objection.

                                     5
                          THE PARTIES’ CONTENTIONS

      The Board argues that because plaintiffs’ issues related to

the   Mildred   Johnson    grievance         and       the    procedure    for   interim

appointments have been resolved, the staff assignment issue is now

in a posture for final consideration for full and unconditional

unitary status. Rec. Doc. 1568-1 at 10. The Board states that it

has continued its good faith compliance with the staff employment

procedure and progress in meeting the 40-60 diversity goal for

staff as first laid out in Order 866, which was also previously

recognized by the Court in the 2015 provisional grant of unitary

status. Id. at 11. The Board notes that its implemented employment

process includes “a broad recruiting practice, utilization of the

bi-racial Interview Committee, all required notices to the CCO and

Plaintiffs’ counsel, and, where applicable, the Superintendent’s

recommendation letter.” Id. Additionally, the Board asserts that

it has met and/or exceeded the diversity goal for staff to the

extent    practicable,     as    well    as       for    principal      and   assistant

principals. 1 Id. The Board also states that it has acted in good

faith and without violation of the Court’s orders with regard to

interim    appointments.        Id.     at       12.    The     Board     asserts   that


1 “In school year 2015-2016, the Board employed 43% black/57% white in the
positions subject to Order 866. In the past three (3) years since the Court’s
original findings, the Board has employed in those positions: 2016-2017 - 37%
black/63% white; 2017-2018 - 43% black/57% white; and 2018-2019 - 42%
black/58% white. Further, in the categories of principal and assistant
principal (i.e., school-level administrators), the Board has met and exceeded
the 40% goal for six (6) years.” Rec. Doc. 1568-1 at 11-12.

                                             6
Superintendent Melissa Stilley assessed the practice of utilizing

interim appointments upon assuming her role in June 2018 and

decided     to     discontinue      the       practice      except    under      exigent

circumstances. Id. at 13. Since that time, the Board avers that a

number of vacancies have occurred and Superintendent Stilley has

not appointed interims and has instead instituted the employment

process    and     positions     have     remained       vacant     until    filled   in

accordance with Order 866. Id. The Board further notes that if an

emergency    situation       necessitating          appointment      of     an   interim

arises, Superintendent Stilley will be guided by the framework

adopted by the Court. Id. The Board also asserts that it has

demonstrated       good    faith    compliance        with    the    Court’s      orders

regarding the advertisement of multiple positions. Id. at 14. The

Board     states    that    after       the       Court’s    order    regarding       the

advertisement issue (Rec. Doc. 1544), on December 14, 2018 the

Administration conferenced with the affected assistant principals

and advised them that pursuant to the order, their respective

positions will be vacated at the conclusion of their contract term

in June 2019. Id. The Board asserts that the Administration will

select new assistant principals through the interview process by

June 2019. Id. Since the Court’s order, the Board avers that the

Administration has advertised for more than one of a position type

and identified that multiple positions were being filled. Id. at

15. Finally, the Board notes that since the Court’s last order,

                                              7
all of Mildred Johnson’s grievances have been resolved in favor of

the Board. Id. The Board states that the CCO issued a Report and

Recommendations on August 6, 2018 that found the Board had not

violated any court order as to Johnson’s 2014 and 2018 grievances

and neither Johnson nor Plaintiffs sought review of this finding.

Id.

      Alternatively, the Board argues it has met or exceeded the

40-60 diversity goal for school level administrators set forth by

Order 866 in all categories other than central office supervisory

personnel for six (6) years. It therefore seeks relief from hiring

procedures with respect to those positions. Id. at 16. The Board

avers that the fact that it has not met the hiring goal in the

central office does not mean it is not entitled to relief from 866

hiring because Fifth Circuit precedent prohibits arbitrary racial

quotas, and the Board has, to the extent practicable, met the

Court’s 40-60 diversity goal. Id. at 17. Furthermore, the Board

argues that the Court’s Order 866, by its own terms, terminates

when the Board meets the staffing goal contained therein, which it

has, to the extent practicable. Therefore, the Board states that

although it has continued to follow the hiring procedures in good

faith, it is entitled to relief from Order 866 hiring procedures

with respect to school level administrative positions. Id.

      Additionally, the Board states that the three (3) pending

objections to the CCO’s staff hiring Reports and Recommendations

                                8
should not prevent it from obtaining unitary status in staff

assignment. Id. at 17-18. The Board asserts that it cannot prevent

a disgruntled employee or applicant from filing a grievance, but

the mere filing of a grievance does not demonstrate that it is not

in compliance with desegregation obligations. Id. at 18. The Board

states that applicants who feel wronged have remedies beyond filing

a   grievance,   such   as   by    filing    their   own    lawsuit   alleging

discrimination. Id. at 19. Furthermore, the Board notes that no

grievance since Order 866 was entered has resulted in a finding

that the Board discriminated against an applicant on the basis of

race. Id.

                             LAW AND ANALYSIS

      District courts may declare unitary status incrementally as

“remedies must be narrowly structured to address the scope of a

violation.” Flax v. Potts, 915 F.2d 155, 158-59 (5th Cir. 1990).

“[C]onsequently,    once     the   need     for   close    supervision   of   a

particular facet of a school desegregation plan ceases, a court

must not continue to supervise that particular facet.” Id. In

deciding a motion for unitary status, the ultimate inquiry for the

court is “’whether the [constitutional violator] ha[s] complied in

good faith with the desegregation decree since it was entered, and

whether the vestiges of past discrimination ha[ve] been eliminated

to the extent practicable.’” Freeman v. Pitts, 503 U.S. 467, 492

(1992). It is well established that defendants bear the burden of

                                      9
proof on their compliance with remedial orders. See id. at 494. In

exercising its discretion, the district court must consider the

following factors:

       (1)   whether     there    has     been   full   and    satisfactory

             compliance with the remedial order in those aspects

             of the system where supervision is to be withdrawn;

       (2)   whether retention of judicial control is necessary or

             practicable to achieve compliance with the remedial

             order in other facets of the school system; and

       (3)   whether the school district has demonstrated its good

             faith commitment to the whole of the court's remedial

             order     and   to   those    provisions   of    law   and   the

             constitution that were the predicate for judicial

             intervention in the first instance.

See id. at 491.

     This Court’s prior order modifying the desegregation plan

provided that “the school district may move the court for a

declaration of unitary status when compliance is achieved with

applicable legal requirements pertaining to the nondiscriminatory

assignment of administrative personnel.” Rec. Doc. 876 at 20. The

primary legal requirements in this area are that: (1) “a school

must show that . . . staff who work directly with children are

assigned in such a manner that the racial composition of the

faculty and staff would not indicate that the school is intended

                                    10
for    either    African-American         or   white     students;”     and    (2)

“discrimination on the basis of race, color or national origin in

the hiring, assignment, promotion, pay, demotion or dismissal of

. . . administrative staff is prohibited.” Anderson v. Sch. Bd. of

Madison Cty., 517 F.3d 292, 303 (5th Cir. 2008) (internal quotation

marks omitted) (citing Singleton v. Jackson Mun. Separate Sch.

Dist., 419 F.2d 1211, 1217-18 (5th Cir. 1969) (en banc), rev’d in

part sub. nom., Carter v. West Feliciana Parish Sch. Bd., 396 U.S.

290, (1970); Fort Bend Ind. Sch. Dist. V. Stafford, 651 F.2d 1133,

1138 (5th Cir. 1981)). Accordingly, this Court granted the Board’s

motion for      relief   and    ordered    that   when   vacancies     occur   for

principals, central office administrators, or other supervisory

positions, “the school system shall hire or appoint a qualified

Black person who has submitted an application to fill them to

achieve a diversity goal of 40 percent Black and 60 percent white

in each category . . .” Rec. Doc. 866 at 2; see also Rec. Doc.

853.

       A. Compliance with Legal Requirements

       When provisional unitary status was declared in the area of

staff assignment in 2015, the record seemingly showed that the

Board had materially complied with its desegregation obligations

in this area. Rec. Doc. 1278. When we considered the issue in 2016,

we again found that the Board appeared to be in substantial

compliance      with   its     legal   requirements      based   on:   a)     staff

                                        11
demographics showing that school site administrative personnel

have not been assigned in a manner that tends to show any school

is intended only for Black or white students; b) demographic data

demonstrating that overall, and in two out of three categories

(excluding central office staff), the Board continues to meet the

diversity goal; and c) the fact that the Board demonstrated its

personnel policies continue to support non-discriminatory hiring

practices and that it has a system in place for filing complaints

or   grievances   concerning   discriminatory   hiring,   assignment,

promotion, pay, demotion or dismissal of staff members. Rec. Doc.

1425 at 5-7. The Board again provides demographic data seeming to

show its partial compliance with the diversity goal overall and in

two of the three categories, again excluding central office staff,

and states that it continues to implement Order 866’s hiring

procedures. See Rec. Docs. 1568-3, 1568-4 at 33.

     The provisional grant of unitary status was declared in 2015

even though the central office staff had not yet reached the 40/60

goal. However, in the years prior to the 2015 grant of provisional

unitary status there had been steady improvement in the central

office’s statistics each year (09-10: 14/86, 10-11: 21/79, 11-12:

21/79, 12-13: 21/79, 13-14: 29/71, 14-15: 31/69). That improvement

continued when the Board reurged its motion for unitary status in

2016 (15-16: 33/67). However, improvement did not continue in the

next three years leading up to the instant motion (16-17: 15/85,

                                 12
17-18: 24/73, 18-19: 27/73). Instead, it seems the demographics

slipped after the 2015-2016 year and are now at roughly the same

levels as, if not slightly lower than, the three years leading up

to the 2015 grant of provisional unitary status, with a noticeable

dip in the 2016-2017 school year (15/85) back to approximately

2009-2010 levels (14/86). Although the numbers began climbing

again after the 2016-2017-year dip, they still have not reached

the improvements attained during the 2015-2016 year (33/67), which

is the closest the Board has gotten to the 40/60 goal. See Rec.

Docs. 1241-3 at 26, 1410-1 at 6, 1568-4 at 33. The foregoing trend

is remarkable evidence of noncompliance that needs to be addressed

by   the   Board,   working   with   the   new   administration   and   all

stakeholders.

      Additionally, we must also consider further issues that have

arisen in the area of staff assignment since our last Order on

unitary status was issued, including new complaints that have come

before the Court on this issue.

      B. Interim staff appointments

      When this Court dismissed without prejudice the Board’s last

motion for unconditional unitary status on July 21, 2017, we left

open the question of whether the Board’s use of interim staff

appointments violates our orders relative to staff assignment or

impacts the provisional grant of unitary status. Rec. Doc. 1471 at

24-25. However, the issue has since been resolved. In our July

                                     13
2018 Order and Reasons reviewing the CCO’s “2018 Interim Report

Regarding Hiring Issues and Recommendations” (Rec. Doc. 1525) and

the Board’s related objections (Rec. Doc. 1527), we discussed at

length the issue of interim appointments, including the CCO’s

finding that no single instance of interim hiring represented a

compliance issue but that unfettered use of such appointments could

frustrate the spirit of our order. Therefore, the parties were

directed to confer and submit a proposed framework for future

interim appointments. Rec. Doc. 1544. We subsequently adopted the

proposed framework submitted by the parties on August 22, 2018,

and   it   remains   in   place.   Rec.    Doc.   1549.   In   her   affidavit,

Superintendent Stilley attests that upon assuming her role in 2018

and conducting her own assessment, she determined that the practice

of interim staff appointments was not in the best interests of the

school district and decided to discontinue it except under exigent

circumstances. Rec. Doc. 1568-5 at 3. She further attests that

were such an exigent circumstance to arise, she would follow the

procedures laid out in the adopted framework. Id. To demonstrate

her commitment to this approach, Superintendent Stilley states

that since June 2018, a number of vacancies have occurred, yet no

interim appointments have been made to fill these vacancies. Id.

Rather, she points out that the 866 employment process has been

instituted and the positions have remained vacant until filled in

accordance with that process. Id.             We see no reason to doubt

                                      14
Superintendent Stilley’s statements and commend her remarkable

efforts to achieve unconditional unitary status. Thanks to her

actions, we are not aware of any complaints filed that would

indicate a potential violation of orders regarding interim staff

appointments. Because no compliance issues arose in interim staff

appointments before the Court adopted the proposed framework and

given Superintendent Stilley’s decisive actions to discontinue the

practice except under exigent circumstances, which have as of yet

not arisen, the Court finds no violations by the Board or evidence

of non-compliance that would impact our provisional grant of

unitary status in that particular area.

     C. Advertisements for multiple positions

     In   our   order   considering    the   issue   of   interim   staff

appointments, we also discussed the issue raised by the CCO of

advertisements that list a single open position when multiple

positions are available. Rec. Doc. 1544. We held that “the best

reading of the staff hiring order requires that every open position

be identified in the required advertisements so that potential

applicants know how many people will be hired.” Id. at 22. We found

the Board’s error in not doing so for assistant principal positions

had been made in good faith and was minimally excusable in this

limited instance, although we warned that we may view good-faith

error claims less favorably in the future. Id. at 23. Going

forward, we held that the Board should accurately state how many

                                  15
people will be hired when advertising for a job. And if the need

to hire additional staff arises, then the Board should either amend

the advertisement and reopen the application period or initiate a

separate hiring process for the new openings. Id. at 24. We also

ordered the Board to reinitiate the hiring process at the end of

the     2018-2019     contracts       for    the    three     assistant    principal

positions at issue pursuant to the staff hiring order.

      The Board now informs the Court that it has since advised the

affected assistant principals that their respective positions will

be vacated at the conclusion of their contract terms in June 2019;

and has scheduled to advertise for each of the positions in April

2019, interview applicants in May 2019, and select new assistant

principals by June 2019. Rec. Doc. 1568-1 at 14. To further

demonstrate its compliance with Court directives, the Board also

states    that      since     the   issue     was    raised    by    the   CCO,    the

Administration as advertised and identified that two positions

were being filled. Id. at 15. The Court is not aware of any

complaints that have been filed regarding unadvertised positions

since    our     Order   in    July     2018.      Furthermore,     the    Board   has

demonstrated that it complied with the orders concerning the

identified assistant principal positions and has continued to

follow     the    Court’s      orders       for    new   vacancies    that     arise.

Accordingly, the advertisement of multiple open positions does not

present a compliance issue.

                                            16
     D. Objections to CCO’s Reports and Recommendations

     There were three pending objections to the CCO’s reports and

recommendations concerning staff assignment at the time the Board

filed the instant motion, which have since been resolved by the

Court. Additionally, the Board informs the Court that the CCO has

issued   his   Report   and     Recommendations    of   Mildred   Johnson’s

grievances, resolving them in the Board’s favor, and no party

objected to his findings within the applicable 21-day objection

period. Rec. Doc. 1568-1 at 15. We will consider each of these in

turn.

     Regarding   the    first    complaint,   we   overruled   plaintiffs’

objection to the CCO’s Report and Recommendations of Osa Betts’

complaint. Rec. Doc. 1571. We affirmed the CCO’s finding that the

Board followed standing Orders and Decrees when it hired Gary

Porter, a qualified black applicant, instead of Osa Betts, another

qualified black applicant, as Director of Student Services. Id. at

1. We agreed that Order 866 “does not apply to staff hiring

challenges by a black applicant who complains of the hiring of

another black applicant” and therefore found no lack of compliance

by the Board. Id. at 2-3. Accordingly, the Osa Betts complaint

does not demonstrate a compliance issue.

     Regarding the second complaint, we overruled the Board’s

objection to the CCO’s Report and Recommendations of Deane Foster’s

complaint. Rec. Doc. 1572. We affirmed the CCO’s finding that the

                                     17
Board failed to comply with Order 866 when it hired Dr. Huguet, a

non-black applicant, as Assistant Principal of Hammond Westside

Montessori School (HWMS) instead of Deane Foster, a qualified black

applicant. Id. at 7-8. Specifically, we noted that Dr. Huguet’s

doctorate degree did not make him “more qualified” for the position

than Ms. Foster, who holds two masters degrees, and therefore

offering Dr. Huguet the position over Ms. Foster was a violation

of Order 866. Id. We further noted that discussions of the Board’s

subjective state of mind were not relevant to a determination of

whether the procedures set out under Order 866 for staff hiring

had been complied with. Id. at 7. Accordingly, the Deane Foster

complaint indicates a major compliance issue for the Board.

     Regarding   the   third    complaint,     we   overruled   the    Board’s

objection to the CCO’s Report and Recommendations of Schellia

Robertson’s complaint. Rec. Doc. 1573. We affirmed the CCO’s

finding that the Board was not in compliance with Order 866 when

it refused to hire Dr. Robertson, a qualified black applicant, for

the Instructional Technology Facilitator position, and then hired

a non-black applicant while utilizing a process other than the one

specified by the Order. Id. at 2-5. We held that the Technology

Facilitator   position   fell   under    the   ambit   of   Order     866,   and

therefore the Board should have convened an interview committee to

fill the position and complied with the Order’s other requirements.

Id. at 7. Instead, the Board created a written screening test with

                                    18
a 70% cutoff to administer to applicants, for which there is no

evidence of reliability or validity; and failed to disclose the

test and threshold as a job requisite to applicants. Id. at 8. We

found that the non-black applicant who was hired for the position

was not “more qualified” than Dr. Robertson, nor were any of the

other    candidates.   Id.    at   9.   Therefore,     Schellia    Robertson’s

complaint demonstrates a major compliance issue for the Board as

well.

     Regarding Mildred Johnson’s grievances, the CCO’s Report and

Recommendation found the Board showed reasonable grounds for not

selecting Ms. Johnson for the Hammond High Magnet School (HHMS)

principal position in 2014 and 2018; and accordingly had been

compliant with Order 866. Rec. Doc. 1568-2. As the Board notes, no

objection to the CCO’s report has come before the Court. Therefore,

Johnson’s grievances do not present a compliance issue.

     E. Unconditional Unitary Status

     As listed above, in deciding a motion for unitary status, the

Court considers three factors: whether there has been full and

satisfactory compliance with the remedial order, whether retention

of judicial control is necessary to achieve compliance in other

facets    of   the   school   system,        and   whether   the   school   has

demonstrated its good faith commitment. Freeman v. Pitts, 503 U.S.

467, 491 (1992).



                                        19
      Of the three complaints that came before the Court, Deane

Foster      and    Schellia   Robertson’s     complaints     present      major

compliance issues. In both cases, the Board’s actions were found

noncompliant with Order 866. The latter complaints indicate that

despite     the    progress   the   Board    has   made    under    the     new

administration, the Board has not yet arrived at the point of full

and   satisfactory     compliance   with    remedial   orders    designed    to

achieve unitary status. When we granted provisional unitary status

in 2015, we stated that it was “subject to further compliance

review(s)” over the next year. Rec. Doc. 1278 at 3. Furthermore,

we    did    not   hold   that   unconditional     unitary      status    would

automatically be conferred upon the completion of the review

period, but rather that we would “consider . . . grant of such

status.” Id. at 4. Although it has now been longer than a year

since our original grant of provisional unitary status, various

factors led to the extension of this period, including requiring

additional information from the parties on complaints that were

filed as well as new issues that were brought to the court’s

attention (such as the interim staff appointment process and

advertisements). Therefore, because there has not been full and

satisfactory compliance in staff assignments, we find judicial

supervision is still required.

      The Board’s claim that “no grievance since Order 866 was

entered has ever resulted in a finding that the Board discriminated

                                     20
against any applicant on the basis of race” misstates the actual

question before the Court. Rec. Doc. 1568-1 at 19. The issue for

the   Court    to   consider    is     whether       the    Board   has    fully   and

satisfactorily complied with this Court’s remedial orders. As

discussed above, multiple grievances have resulted in findings

that the Board has not complied with Order 866. The cumulative

effect   of   noncompliance      with       court    orders    at   issue   evidence

significant and ongoing concerns, negating unconditional unitary

status   at   this   time.          After    careful       consideration     of    each

complaint, the Court found the Board’s actions did not comply with

directives for staff hiring. Until the Board shows reasonable

consistent compliance practices in this area, there will be further

oversight for a reasonable period. The Board and new administration

should   also   focus     attention     upon        sufficiently    improving      its

central office staffing to at least pre-June 2016 levels, as noted

earlier.       Further        regressions           will      impact       compliance

determinations.

      F. Relief from 866 Hiring Procedures

      In the alternative, the Board seeks relief from the 866 hiring

procedures because of its long-standing good faith compliance with

the 40-60 diversity goal. Rec. Doc. 1568-1 at 16. At a minimum,

the Board seeks relief with respect to school level administrative

positions     because    it   has    exceeded       the    hiring   goal    in    those

positions for six years. Id. at 17. However, granting relief from

                                            21
the 866-hiring procedure at this stage would render meaningless

the decision not to grant unconditional unitary status due to the

fact that the Board has not fully and satisfactorily complied with

Order 866. The Order directs the Board to “hire or appoint a

qualified Black person who has submitted an application to fill

them to achieve a diversity goal of 40 percent Black and 60 percent

white” in the identified categories. Rec. Doc. 866 at 2. The

complaints discussed earlier demonstrate that the Board has not

consistently complied with directives to hire a qualified Black

applicant for these positions. Therefore, the Court cannot grant

relief from 866-hiring procedures until the Board has demonstrated

that it is fully and satisfactorily complying with Order 866.

                            CONCLUSION

     For the reasons outlined above,

     IT IS ORDERED that the instant motion is DENIED without

prejudice to reurge in six (6) months with supportive data and

information consistent with this opinion.

     New Orleans, Louisiana, this 30th day of April 2019




                              ___________________________________
                              SENIOR UNITED STATES DISTRICT JUDGE




                                22
